DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were rejected in the previous office action. Claims 1, 3, 8, 10, 12-13, 17, and 19 were amended and claims 2 and 11 were cancelled. Claims 1, 3-10, and 12-20 remain pending and are examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2020 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement filed 5/14/2020 has been reviewed and considered by the examiner. 

Response to Arguments
35 USC § 112(a): 
Applicant has amended claims 1, 10, and 19 to recite “determining” the electricity amount instead of “measuring” the electricity amount in response to the previous 112(a) rejection of claims 1-20. Since paragraph [0038] of applicant’s specification appears to have support for “determining an electricity amount of the electricity flow enabled to the user device 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-20 (pgs. 8-12 of remarks filed 5/14/2020) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1, 3-10, and 12-20 below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This element appears to be described by paragraph 0013 of applicant’s specification (the controller is a server managed by an electrical power provider) as pointed out by pages 7-8 of applicant’s remarks filed 5/14/2020. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 9-10, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180174249 A1 to Okabe in view of US 20150288207 A1 to Walker et al. (Walker), and further in view of US 20110092185 A1 to Garskof.

Claim 1: Okabe teaches: 	
A method of measuring an amount of electricity used by a user device within a building (Okabe: Abstract, ¶ 0013, ¶ 0048-0049, ¶ 0070-0073 showing processes for measuring energy usage by a specific device; ¶0031, ¶ 0041, ¶ 0044 showing within a building), comprising: 
receiving, by a smart device (Okabe: ¶ 0025-0030 showing power reception device such as charging stand or charging apparatus for a mobile device), a first request for 
enabling, by the smart device, an electricity flow to the user device (Okabe: Fig. 6 and ¶ 0066-0068 showing steps A5-A6 for enabling the supply of power to the user device; also see ¶ 0015-0018, ¶ 0030, and ¶ 0059-0065 describing supply of power, and determination that power can be supplied) [via the first wire]; 
While Okabe teaches the above, and would clearly suggest to one of ordinary skill in the art use of a wire as a connection between the power reception unit and the user device for receiving the first request and transferring electricity/power, Okabe does not explicitly state that the connection between the smart device and the user device is via a wire. However, Walker teaches a wired connection for communication between a user’s mobile device and a device charger that enables charging to the mobile device over the wired connection (Walker: ¶ 0025 and Fig. 5 see link 507). 
It would have been obvious to one of ordinary skill in the art before the invention was filed to include a wired connection enabling communication and subsequent transfer of power between a mobile device and a device charger as taught by Walker in the power management system of Okabe (such that the reception of the request and enabling of electricity flow of Okabe occurs over a wired connection), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

With respect to the limitations: 
wherein the first request comprises a universal unique identifier (UUID) of the user device;
determining an electricity amount of the electricity flow enabled to the user device based on the UUID rather than electricity flow for all devices in the building; 
determining a fee rate for the user device based on the UUID; 
Okabe teaches wherein the first request comprises a unique device identifier of the user device sent through charging interface (Okabe: ¶ 0053-0055 showing the request includes sending the device identifier, such as through communication/charging interface; also see Fig. 3 “electrical-device identifier” associated with the device), determining an electricity amount of the electricity flow enabled to the specific user device based on the device identifier (Okabe: ¶ 0070-0071, ¶ 0074, ¶ 0078 showing measuring amount of received electric power for the specific device), and determining a fee rate for the user device based on the device identifier (Okabe: ¶ 0077-0079 showing the unit price for power determined based on a combination of the user identifier and at least one of the service identifier and the electrical device identifier; also see Fig. 3 showing specific unit price for power, i.e. price per kWh, that is associated with each specific electrical device identifier) – therefore the only difference between Okabe and the claimed limitations is that Okabe does not explicitly describe the device identifier as including a UUID. However, Garskof teaches that a UUID is a type of mobile device identifier which may be used for authentication of a mobile device (Garskof: ¶ 0008, ¶ 0010, ¶ 0041, ¶ 0060). It would have been obvious to one of ordinary skill in the art at the time of the invention to include UUIDs as device identifiers as taught by Garskof in the system of Okabe/Walker (such that the device identifier of Okabe/Walker includes a UUID for device identification), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Okabe, as modified above, further teaches: 
and calculating an electricity cost for the user device based on the electricity amount of the electricity flow and fee rate (Okabe: ¶ 0083-0084 showing the charge for the electric power used is calculated by multiplying the amount of received power by the unit price for power, i.e. fee rate)

Claim 5: Okabe/Walker/Garskof teach claim 1. Okabe, as modified above, further teaches: 
receiving, by the smart device, an instruction from a controller via a second wire (Okabe: ¶ 0071 showing a control unit monitors the amount of power supplied and sends an instruction to the power reception unit to stop providing power; ¶ 0036 “the power network 111 and the communication network 112…may use a common infrastructure as in the case of power line communication”), 
wherein the instruction informs the smart device of limiting the electricity flow enabled to the user device; and limiting, by the smart device, the electricity flow enabled to the user device (Okabe: ¶ 0071 as above showing the control unit sends the instruction causing the power reception unit to stop providing power, i.e. limiting electricity flow, to the user device);

Claim 6: Okabe/Walker/Garskof teach claim 5. Okabe, as modified above, further teaches: 
wherein limiting the electricity flow comprises: stopping, by the smart device, enabling the electricity flow to the user device (Okabe: ¶ 0071 as in claim 5 specifying to stop providing power via the power reception unit)

Claim 9: Okabe/Walker/Garskof teach claim 1. Okabe, as modified above, further teaches: 
transmitting, by the smart device, a second request for electricity to a controller upon reception of the first request (Okabe: ¶ 0052-0055 and Fig.2 step A2 showing first power 
wherein the second request comprises the UUID (Okabe: ¶ 0055 showing the request includes the electrical-device identifier, which as per Garskof above the identifier is a UUID – and the second request in ¶ 0057 step A3 includes the information obtained in step A2)

Claim 10: See the relevant rejection of claim 1 above. In addition, Okabe teaches a memory including computer-readable instructions; and a processor coupled with the memory, wherein the processor is configured to read the instructions (Okabe: ¶ 0115). 
Claim 14: See the rejection of claim 5 above. 
Claim 15: See the rejection of claim 6 above. 
Claim 18: See the rejection of claim 9 above. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180174249 A1 to Okabe in view of US 20150288207 A1 to Walker et al. (Walker), further in view of US 20110092185 A1 to Garskof, and even further in view of US 20130314069 A1 to Suzuki. 

Claim 3: Okabe/Walker/Garskof teach claim 1. With respect to the following limitations, while Okabe/Walker teach enabling electricity flow to the user device via a first wire and enablement/tracking of the electricity flow based on a device identifier (Okabe: Fig. 6, ¶ 0066-0068; and Walker: ¶ 0025 and Fig. 5), and Garskof further specifies device identifiers as including UUIDs (Garskof: ¶ 0008, ¶ 0010, ¶ 0041, ¶ 0060), they do not explicitly teach the 
wherein the enabling, by the smart device, of the electricity flow to the user device via the first wire comprises: determining, by the smart device, an electricity quality level for the user device from more than one available electricity quality level, where the determined electricity quality level for the user device is based on the UUID; (Suzuki: ¶ 0052-0053, ¶ 0064-0081 showing that the output voltage and noise level to the power receiving device is based upon receiving of the device identification information identifying the requirements/power receiving capabilities of the power receiving device; as per Garskof above, a UUID is a known type of identifier for a device)
determining, by the smart device, the electricity flow based on the determined electricity quality level (Suzuki: ¶ 0064-0081 as above and ¶ 0082-0092 showing the determination of an electricity flow for the power to be provide to the external power recipient device from the power source); 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of a specific electricity quality level based on a device identifier of Suzuki in the power management system of Okabe/Walker/Garskof with a reasonable expectation of success of arriving at the claimed invention, with the motivation to provide an improved “power supply method able to cause a recipient external device to receive power compatible with the recipient external device” (Suzuki: ¶ 0006) and thereby solve the problem that “there is a risk of hampering user convenience in some cases, such as when electric power is not transmitted even though a power supply device is connected to a power receiving device” (Suzuki: ¶ 0038). 

Okabe, as modified above, teaches: 
and enabling, by the smart device, the determined electricity flow to the user device (Okabe: Fig. 6 and ¶ 0066-0068 showing steps A5-A6 for enabling the supply of power to the user device; also see ¶ 0015-0018, ¶ 0030, and ¶ 0059-0065 describing supply of power, and determination that power can be supplied)

Claim 12: See the rejection of claim 3 above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180174249 A1 to Okabe in view of US 20150288207 A1 to Walker et al. (Walker), further in view of US 20110092185 A1 to Garskof, even further in view of US 20130314069 A1 to Suzuki, and even further in view of US 20100067197 A1 to Guccione et al. (Guccione). 

Claim 4: Okabe/Walker/Garskof/Suzuki teach claim 3. With respect to the limitation: 
wherein the determining, by the smart device, of the electricity flow based on the determined electricity quality level comprises: selecting an electricity flow stabilized by a stabilizer in the smart device as the determined electricity flow based on the determined electricity quality level
While Suzuki, as seen in claim 3 above, teaches determination of an electricity quality level based on individual device requirements indicated by a device identifier (Suzuki: ¶ 0052-0053, ¶ 0064-0081, and also ¶ 0082-0092), Okabe/Walker/Garskof/Suzuki do not explicitly teach that the determination of the electricity flow includes selecting an electricity flow stabilized by a stabilizer in the smart device as the determined electricity flow based on the determined electricity quality level. However, Guccione teaches a charging unit enabling an electricity flow regulated by a voltage regulator, i.e. a stabilizer, such that the output is adjusted to meet the required voltage output, i.e. electricity quality level, required by each particular device (Guccione: ¶ 0022-0023 and ¶ 0025-0027). 
. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180174249 A1 to Okabe in view of US 20150288207 A1 to Walker et al. (Walker), further in view of US 20110092185 A1 to Garskof, even further in view of US 20130314069 A1 to Suzuki, and even further in view of GB 2460500 A to Meyer et al. (Mayer). 

Claim 7: Okabe/Walker/Garskof/Suzuki teach claim 3. Suzuki teaches a mapping between electricity quality level and the identification of the device (Suzuki: ¶ 0052-0053, ¶ 0064-0081, ¶ 0082-0092; in particular see ¶ 0089-0090 showing mapping to a table with the device identifier indicating the external power receiving devices’ power receiving capability information). However, to the extent that Okabe/Walker/Garskof/Suzuki do not explicitly teach receiving a quality mapping indicating an electricity quality level to be provided over a second wire in particular, Mayer teaches: 
receiving, by the smart device, a quality mapping between the electricity quality level and the UUID from a controller via a second wire, wherein the quality mapping is used to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include receiving information specific to special current needs of a connected device as taught by Mayer in the power management system of Okabe/Walker/Garskof/Suzuki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 16: See the rejection of claim 7 above. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180174249 A1 to Okabe in view of US 20150288207 A1 to Walker et al. (Walker), further in view of US 20110092185 A1 to Garskof, and even further in view of US 20160364776 A1 to Khoo et al. (Khoo). 

Claim 8: Okabe/Walker/Garskof teach claim 1. With respect to the limitation: 
receiving, by the smart device, a fee mapping between the fee rate and the UUID from a controller via a second wire 
Okabe teaches a smart device (power reception unit) that receives information from a control unit over a power line communication (Okabe: ¶ 0030, ¶ 0033, ¶ 0036) and that the control unit determines a fee mapping between a fee rate and a user device identifier (Okabe: ¶ 0077-0079, Fig. 3; also ¶ 0083-0084) which as per Garskof above the device identifier may be a UUID – but 

Okabe, as modified above, further teaches: 
wherein the fee mapping is used to determine the fee rate for the user device based on the UUID (Okabe: ¶ 0077-0079, ¶ 0083-0084, Fig. 3 showing determining unit price for power mapped to each device identifier, which as per Garskof UUIDs are a type of device identifier)

Claim 17: See the rejection of claim 8 above. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180174249 A1 to Okabe in view of US 20150288207 A1 to Walker et al. (Walker), further in view of US 20110092185 A1 to Garskof, even further in view of US 20130314069 A1 to Suzuki, and even further in view of US 20030126474 A1 to Sawyers et al. (Sawyers).

Claim 13: Okabe/Walker/Garskof/Suzuki teach claim 12. With respect to the following limitation, Suzuki discusses methods for managing current flow/quality level of the electricity flow based on the received device identification as shown above, but Okabe/Walker/Garskof/Suzuki do not explicitly describe a voltage stabilizer when the electricity quality level is higher than a threshold. However, Sawyers teaches: 
enable an electricity flow received from a controller to an input port of a voltage stabilizer in the smart device to generate the electricity flow when the electricity quality level is higher than a threshold value (Sawyers: ¶ 0015-0016, ¶ 0047, ¶ 0049 showing transformer for receiving electricity and decreasing output voltage when above a threshold voltage) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the transformer for decreasing voltage as taught by Sawyers in the power management system of Okabe/Walker/Garskof/Suzuki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180174249 A1 to Okabe in view of US 20150288207 A1 to Walker et al. (Walker), further in view of US 20110092185 A1 to Garskof, and even further in view of US 20160364776 A1 to Khoo et al. (Khoo).

Claim 19: Okabe teaches: 
A system (Okabe: ¶ 0015, ¶ 0025 power supply system), comprising: 
a smart device (Okabe: ¶ 0025, ¶ 0028-0030, ¶ 0041 showing power reception unit); and
a controller coupled to the smart device (Okabe: ¶ 0015, ¶ 0032-0034 showing control unit), 
wherein the smart device is configured to: 
receive a first request for electricity (Okabe: ¶ 0053-0055 showing request for power to the user’s device) [via a first wire], 
transmit a second request for electricity via a second wire to the controller (Okabe: ¶ 0052-0055 and Fig.2 step A2 showing first power reception request received at power reception unit, i.e. the smart device – and then ¶ 0056-0060 and Fig. 2 step A3 showing the power reception unit transmits a second request to the control unit which is used by the control unit to determine whether or not power should be supplied to the requesting electrical device), 
enable an electricity flow to the user device (Okabe: Fig. 6 and ¶ 0066-0068 showing steps A5-A6 for enabling the supply of power to the user device; also see ¶ 0015-0018, ¶ 0030, and ¶ 0059-0065 describing supply of power, and determination that power can be supplied) [via the first wire]; 
calculate an electricity cost for the user device based on the electricity amount of the electricity flow and the fee rate (Okabe: ¶ 0083-0084 showing the charge for the electric power used is calculated by multiplying the amount of received power by the unit price for power, i.e. fee rate)
and wherein the controller is configured to: receive the second request from the smart device via the second wire (Okabe: ¶ 0056-0060 and Fig. 2 step A3 showing the power reception unit transmits a second request to the control unit which is used by the control unit to determine whether or not power should be supplied to the requesting electrical device);
explicitly state that the connection between the smart device and the user device is via a wire. However, Walker teaches a wired connection for communication between a user’s mobile device and a device charger that enables charging to the mobile device over the wired connection (Walker: ¶ 0025 and Fig. 5 see link 507). 
It would have been obvious to one of ordinary skill in the art before the invention was filed to include a wired connection enabling communication and subsequent transfer of power between a mobile device and a device charger as taught by Walker in the power management system of Okabe (such that the reception of the request and enabling of electricity flow of Okabe occurs over a wired connection), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

With respect to the limitations: 
wherein the first request comprises a universal unique identifier (UUID) of a user device within a building;
wherein the second request includes the UUID; 
determine an electricity amount of the electricity flow enabled to the user device based on the UUID rather than electricity flow for all devices in the building, and
Okabe teaches wherein the first request and second request comprises a unique device identifier of the user device sent through charging interface (Okabe: ¶ 0053-0057 and Fig. 2 A2 and A3 showing the request includes sending the device identifier, such as through communication/charging interface; also see Fig. 3 “electrical-device identifier” associated with the UUID. However, Garskof teaches that a UUID is a type of mobile device identifier which may be used for authentication of a mobile device (Garskof: ¶ 0008, ¶ 0010, ¶ 0041, ¶ 0060). It would have been obvious to one of ordinary skill in the art at the time of the invention to include UUIDs as device identifiers as taught by Garskof in the system of Okabe/Walker (such that the device identifier of Okabe/Walker includes a UUID for device identification), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
receive a fee rate associated with the UUID from the controller via the second wire;
wherein the controller is configured to…transmit the fee rate associated with the UUID to the smart device
Okabe teaches a smart device (power reception unit) that receives information from a control unit over a power line communication (Okabe: ¶ 0030, ¶ 0033, ¶ 0036) and that the control unit determines a fee mapping between a fee rate and a user device identifier (Okabe: ¶ 0077-0079, Fig. 3; also ¶ 0083-0084) which as per Garskof above the device identifier may be a UUID – but .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180174249 A1 to Okabe in view of US 20150288207 A1 to Walker et al. (Walker), further in view of US 20110092185 A1 to Garskof, even further in view of US 20160364776 A1 to Khoo et al. (Khoo), and even further in view of GB 2460500 A to Mayer et al. (Mayer). 

Claim 20: 
wherein the controller is further configured to transmit an electricity quality level associated with the UUID to the smart device, and wherein the smart device is further configured to generate the electricity flow based on the electricity quality level (Mayer: Pg. 156 second paragraph – Pg. 157 and Figure 4, showing that after receiving the car ID, the charging post communicates with the main computer in order to retrieve car, i.e. device, specific information such as special current needs, i.e. an electricity quality level for the transmission of power by the charging post; also as per Garskof above a device identifier may be a UUID)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving information specific to special current needs in order to supply power as taught by Mayer in the power management system of Okabe/Walker/Garskof/Khoo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Conclusion
	The following references are cited as relevant to the instant application: 
US 20140068723 A1 teaches a UUID of a mobile device used for authentication
US 20140088783 A1 teaches a system for identifying a device to provide and measure power provided
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628              

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 12, 2021